
	

114 S2104 IS: Preserving Medicare Advantage for all Medicare Beneficiaries Act of 2015
U.S. Senate
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2104
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2015
			Mr. Portman (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide relief to Medicare Advantage plans with
			 a significant number of dually eligible or low-income subsidy
			 beneficiaries and to prevent the termination of two star plans.
	
	
		1.Short title
 This Act may be cited as the Preserving Medicare Advantage for all Medicare Beneficiaries Act of 2015.
 2.FindingsCongress makes the following findings: (1)In the IMPACT Act of 2014 (Public Law 113–185), Congress recognized the potential effects of socioeconomic status and dual eligible populations on the Medicare Advantage STARS rating system by requesting the Assistant Secretary of Planning and Evaluation in the Department of Health and Human Services undertake studies on this population and the Medicare program.
 (2)Studies published in the past year have shown the need for an interim policy until the comprehensive results of the studies undertaken as part of the IMPACT Act of 2014 are published. An adjustment for 2016 is necessary while Congress continues to work to achieve an appropriate policy for a temporary bridge until the results from the studies undertaken by the Assistant Secretary of Planning and Evaluation in the Department of Health and Human Services under such Act are finalized.
			3.Delay in authority to terminate contracts for certain medicare advantage plans failing to achieve
			 minimum
 quality ratingsSection 1857(h) of the Social Security Act (42 U.S.C. 1395w–27(h)) is amended by adding at the end the following new paragraph:
			
				(3)Delay in contract termination authority for certain plans failing to achieve minimum quality rating
 (A)In generalSubject to subparagraph (B), the Secretary may not terminate a contract under this section with respect to the offering of an MA plan by a Medicare Advantage organization solely because the MA plan has failed to achieve a minimum quality rating under the 5-star rating system established under section 1853(o) during the period beginning on the date of the enactment of this paragraph and through the end of plan year 2018.
 (B)Application only to plans receiving a quality rating of at least 2 starsSubparagraph (A) shall only apply with respect to a contract with respect to the offering of an MA plan that has a quality rating under section 1853(o)(4) of at least 2 stars for the most recent plan year..
		4.Demonstration project to direct quality improvement programs to address socioeconomic status
			 disparities in Medicare Advantage plans
			(a)Establishment
 (1)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a demonstration project under this section to provide funds to MA organizations offering one or more qualified MA plans for use in developing or expanding programs or services with respect to such plans that seek to improve health care delivery and outcomes of care for enrollees with low socioeconomic status.
 (2)DurationThe demonstration project under this section shall be conducted for a period of 1 year beginning in plan year 2016.
 (b)DefinitionsIn this section: (1)MA organization; MA planThe terms MA organization and MA plan have the meaning given such terms in subsections (a)(1) and (b)(1), respectively, of section 1859 of the Social Security Act (42 U.S.C. 1395w–28).
				(2)Qualified MA plan
 (A)The term qualified MA plan means an MA plan described in subparagraph (B) or (C). (B)An MA plan is described in this subparagraph if the MA plan meets each of the following criteria:
 (i)The plan has a quality rating under section 1853(o)(4) of the Social Security Act (42 U.S.C. 1395w–23(o)(4)) of at least 3.25 stars but not more than 4 stars for the most recent plan year.
 (ii)Not less than 45 percent of enrollees in the plan are one or both of the following: (I)Eligible for a low income subsidy under section 1860D–14 of such Act (42 U.S.C. 1395w–114).
 (II)Dually eligible for benefits under the Medicare program under title XVIII of such Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
 (C)An MA plan is described in this subparagraph if the MA plan meets each of the following criteria: (i)The plan has a quality rating under section 1853(o)(4) of the Social Security Act (42 U.S.C. 1395w–23(o)(4)) of at least 3.0 stars but not more than 4 stars for the most recent plan year.
 (ii)Not less than 60 percent of enrollees in the plan are one or both of the following: (I)Eligible for a low income subsidy under section 1860D–14 of such Act (42 U.S.C. 1395w–114).
 (II)Dually eligible for benefits under the Medicare program under title XVIII of such Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
							(c)Use of funds
 (1)In generalSubject to paragraph (2), funds received under the demonstration project by an MA organization with respect to a qualified MA plan shall be used under the Quality Improvement Program of the organization under section 1852(e) of the Social Security Act (42 U.S.C. 1395w–22(e)) to target improvement by the qualified MA plan with respect to two or more triple-weighted measures under the 5-star rating system under section 1853(o)(4) of such Act (42 U.S.C. 1395w–23(o)(4)).
				(2)Focus on outcome measure
 (A)In generalExcept as provided in subparagraph (B), at least one of the measures targeted under paragraph (1) shall be an outcome measure.
 (B)ExceptionAn MA organization may apply to the Secretary for an exception to subparagraph (A) in order to focus on only process measures under this subsection.
 (d)Inclusion in annual quality improvement program reportAn MA organization receiving funds under the demonstration project shall include, as part of the annual report to the Secretary on the Quality Improvement Program of the organization under such section 1852(e) for each year of the demonstration project, with respect to each qualified MA plan offered by the organization, the results of the targeting of plan improvement on measures under subsection (c) during the preceding year.
			(e)Funding
 (1)In generalFor purposes of carrying out the demonstration project under this section, subject to paragraph (2), the Secretary shall provide for the transfer from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportion as the Secretary determines appropriate, of an amount equal to the amount the Secretary determines is equal to the estimated total savings to the Medicare program as a result of the implementation of the amendment made by section 2 to the Centers for Medicare & Medicaid Services Program Management Account.
 (2)AdministrationThe Secretary may retain up to 10 percent of the funds transferred under paragraph (1) to administer the demonstration project under this section and the remainder of such funds shall be distributed in accordance with this section to MA organizations offering qualified MA plans based on the enrollment in such plans of individuals described in each of subclauses (I) and (II) of subsections (b)(2)(B)(ii) and (b)(2)(C)(ii).
 (3)AvailabilityAmounts transferred under paragraph (1) shall remain available until expended.  